United States Court of Appeals
                     For the First Circuit


No. 18-1794

   C.D., by and through her Parents and Next Friends, M.D. and
                        P.D.; M.D.; P.D.,

                     Plaintiffs, Appellants,

                               v.

   NATICK PUBLIC SCHOOL DISTRICT; BUREAU OF SPECIAL EDUCATION
                            APPEALS,

                     Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. F. Dennis Saylor, IV, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Kayatta,
                         Circuit Judges.


     Benjamin J. Wish, with whom Todd & Weld, LLP, Laurie R.
Martucci, and Martucci Law Associates were on brief, for
appellants.
     Selene Almazan-Altobelli and Ellen Saideman on brief for
Council of Parent Attorneys and Advocates, Inc., amicus curiae.
     Ira A. Burnim, Lewis Bossing, Elizabeth B. McCallum, Paul E.
Poirot, William T. DeVinney, and Baker Hostetler, LLP on brief for
the Judge David L. Bazelon Center for Mental Health Law,
Association of University Centers on Disabilities, Disability Law
Center, National Center for Learning Disabilities, National Center
for Youth Law, National Disability Rights Network, and National
Down Syndrome Congress, amici curiae.
     Felicia S. Vasudevan, with whom Murphy, Hesse, Toomey &
Lehane, LLP was on brief, for Natick Public School District.
     Anna Rachel Dray-Siegel, Assistant Attorney General, with
whom Maura Healey, Attorney General of Massachusetts, was on brief,
for Bureau of Special Education Appeals.
     Michael J. Long and Long & DiPietro, LLP on brief for the
Massachusetts Association of School Superintendents, amicus
curiae.
     Francisco M. Negrón, Jr., Cristine M.D. Goldman, Colleen
Shea, Colby Brunt, and Stoneman, Chandler & Miller, LLP on brief
for National School Boards Association and Massachusetts
Association of School Committees, amici curiae.


                           May 22, 2019
            LYNCH, Circuit Judge.                The Individuals with Disabilities

Education       Act       (IDEA)    requires       that        students     with    certain

disabilities be provided a "[f]ree appropriate public education"

(FAPE) in the "[l]east restrictive environment" (LRE) appropriate

for each student.            20 U.S.C. § 1412(a)(1), (5).                  Under the IDEA

and   Massachusetts          law,    the    individualized             education   programs

(IEPs)     of        certain       disabled       students        must      also    contain

postsecondary          transition        goals     and       services     based    on   age-

appropriate          assessments.         Id.    § 1414(d)(1)(A)(i)(VIII);              Mass.

Gen. Laws ch. 71B, § 2.

            Appellants             are     C.D.,         a     resident      of     Natick,

Massachusetts, who qualified as a child with a disability under

the IDEA, and her parents.                 They challenge this circuit's prior

interpretations of these IDEA requirements as incomplete or as

inconsistent with the IDEA and current Supreme Court case law.

The parents seek reimbursement for at least three years of C.D.'s

education       in    a   specialized      private           school.      Rejecting     these

challenges, we affirm the district court, which upheld a decision

of the Massachusetts Bureau of Special Education Appeals (BSEA)

ruling that the Natick Public School District (Natick) had complied

with the FAPE, LRE, and transition requirements in proposed IEPs

for C.D.    See C.D. v. Natick Pub. Sch. Dist. (C.D. II), No. 15-

13617-FDS, 2018 WL 3510291, at *1 (D. Mass. July 20, 2018); C.D.




                                           - 3 -
v. Natick Pub. Sch. Dist. (C.D. I), No. 15-13617-FDS, 2017 WL
3122654, at *1 (D. Mass. July 21, 2017).

                                       I.

           The IDEA offers states federal funds for the education

of   children    with   disabilities        in    exchange     for   the    states'

commitments to comply with the IDEA's directives, including its

FAPE and LRE requirements.          See Arlington Cent. Sch. Dist. Bd. of

Educ. v. Murphy, 548 U.S. 291, 295 (2006).

           A    FAPE    "comprises     'special      education       and    related

services' -- both 'instruction' tailored to meet a child's 'unique

needs' and sufficient 'supportive services' to permit the child to

benefit from that instruction."          Fry v. Napoleon Cmty. Sch., 137
S. Ct. 743, 748–49 (2017) (quoting 20 U.S.C. § 1401(9), (26),

(29)).   "The primary vehicle for delivery of a FAPE is an IEP."

D.B. ex rel. Elizabeth B. v. Esposito, 675 F.3d 26, 34 (1st Cir.

2012) (internal quotation marks omitted).             IEPs are "comprehensive

plan[s]" that are developed by              the    child's "IEP Team (which

includes teachers, school officials, and the child's parents)" and

that   "must    be   drafted   in   compliance      with   a   detailed      set   of

procedures."     Endrew F. v. Douglas Cty. Sch. Dist. RE-1, 137 S.

Ct. 988, 994 (2017) (internal quotation marks omitted).                    Under the

Supreme Court's recent decision in Endrew F. v. Douglas County

School District RE-1, 137 S. Ct. 988 (2017), the services offered

in an IEP amount to a FAPE if they are "reasonably calculated to


                                     - 4 -
enable a child to make progress appropriate in light of the child's

circumstances."    Id. at 1001.

            The IDEA also requires states receiving federal funds to

educate disabled children in the "[l]east restrictive environment"

appropriate for each child.     20 U.S.C. § 1412(a)(5).      The statute

mandates at § 1412(a)(5)(A):

            To the maximum extent appropriate, children
            with disabilities . . . are educated with
            children who are not disabled, and special
            classes, separate schooling, or other removal
            of children with disabilities from the regular
            educational environment occurs only when the
            nature or severity of the disability of a
            child is such that education in regular
            classes with the use of supplementary aids and
            services cannot be achieved satisfactorily.

Id.    The Supreme Court has characterized this LRE mandate as

embodying    a   "preference"   for   "mainstreaming"     students   with

disabilities in "the regular classrooms of a public school system."

Bd. of Educ. v. Rowley, 458 U.S. 176, 202-03 (1982); see also

Endrew F., 137 S. Ct. at 999 ("[T]he IDEA requires that children

with   disabilities   receive   education   in   the   regular   classroom

'whenever possible'" (quoting Rowley, 458 U.S. at 202)).          But the

IDEA's preference for mainstreaming "is not absolute."            T.M. ex

rel. A.M. v. Cornwall Cent. Sch. Dist., 752 F.3d 145, 162 (2d Cir.

2014); see also Rowley, 458 U.S. at 197 n.21 ("The Act's use of

the word 'appropriate' . . . reflect[s] Congress' recognition that

some settings simply are not suitable environments for . . . some




                                  - 5 -
handicapped children.").             Instead, as we explained in Roland M.

v. Concord School Committee, 910 F.2d 983 (1st Cir. 1990), "the

desirability of mainstreaming must be weighed in concert with the

Act's mandate for educational improvement."1                    Id. at 993.

             The    final     IDEA    requirement        at    issue   here     is   the

instruction at § 1414(d)(1)(A)(i)(VIII) that certain students'

IEPs "include[] . . . appropriate measurable postsecondary goals

based     upon    age    appropriate     transition      assessments       related    to

training,        education,      employment,     and . . . independent           living

skills" along with "the transition services (including courses of

study) needed to assist the child in reaching those goals."                           20

U.S.C. § 1414(d)(1)(A)(i)(VIII)(aa)-(bb).                     Massachusetts has made

these transition requirements applicable starting at age fourteen.

See     Mass.     Gen.    Laws     ch.   71B,     § 2;        see   also   20    U.S.C.

§ 1414(d)(1)(A)(i)(VIII)             (making     this    requirement       applicable

"beginning not later than the first IEP to be in effect when the

child is 16").          Because C.D. was fourteen or older when the IEPs

at issue were proposed, these requirements applied.




      1   Roland M. interpreted the IDEA's predecessor statute,
see 910 F.2d at 987, but the text of the provision at issue has
not changed, compare Education for All Handicapped Children Act of
1975, Pub. L. No. 94-142 § 612(5), 89 Stat. 733, 781 (1975), with
20 U.S.C. § 1412(a)(5)(A).


                                         - 6 -
                                  II.

          C.D.   has     borderline     intellectual   functioning   and

significant deficits in language ability.          She attended public

school in Natick through fifth grade.          For middle school, she

attended McAuliffe Regional Charter Public School in Framingham,

Massachusetts, where she took all of her classes except math in a

regular classroom setting.      To assist C.D., two private tutors

hired by C.D.'s parents attended C.D.'s middle school classes with

her.

          The summer before C.D. entered high school, her parents

worked with Natick to develop an IEP for C.D.'s ninth grade year

at Natick High School.    C.D.'s parents wanted C.D. to continue her

education in a regular classroom setting, with the help of the

same private tutors.     School officials explained that only Natick

employees were allowed to teach or tutor students in Natick's

classrooms.

          Natick was concerned that larger class sizes and more

advanced content in high school would make it difficult for C.D.

to access the general education curriculum.       It considered placing

C.D. in replacement classes in which a modified general education

curriculum is taught by a special education teacher.        Ultimately,

Natick, in its proposed IEP, chose a third option.

          The school presented C.D.'s parents with a proposed

ninth grade IEP, for the 2012-2013 school year, that placed C.D.


                                 - 7 -
in regular classrooms for her elective courses but in a setting

called the ACCESS Program for her academic courses.          The ACCESS

Program is a self-contained special education program located at

Natick High School and designed for students who, like C.D., have

cognitive    and   communication   deficits.        ACCESS   offers   a

significantly modified curriculum, and its students typically earn

certificates rather than high school diplomas.

            C.D.'s parents rejected the IEP, saying that the ACCESS

Program was an overly "restricted environment" and that C.D.'s

placement there would "hinder" her academic and social growth.

They enrolled C.D. at Learning Prep School, a private school that

specializes in educating students with disabilities.

            The summer before C.D. was to enter tenth grade, Natick

presented to C.D.'s parents an IEP for the 2013-2014 school year

that again placed C.D. in the ACCESS Program for her academic

classes.    C.D.'s parents again rejected the IEP, giving the same

reasons, and enrolled C.D. at Learning Prep.

            Before the next school year, the IEP Team reconvened,

this time with the benefit of a fresh set of assessments of C.D.

Based on these assessments and on reports of C.D.'s progress at

Learning Prep, Natick proposed a new IEP for the 2014-2015 school

year that placed C.D. in a mix of ACCESS classes, replacement

classes, and general education classes.        C.D.'s parents rejected

this IEP for two reasons.    As they saw it, the proposed schedule


                                - 8 -
left       inadequate   time    for   speech   and   language   services.     In

addition, Natick had not yet conducted a formal postsecondary

transition assessment.           As to C.D.'s postsecondary transition, the

2012-2013, 2013-2014, and initial 2014-2015 IEPs had stated the

parents' goal that C.D. graduate from high school and had provided

transition and vocational services from the school's learning

center.

               Natick then performed a formal transition assessment and

presented a revised 2014-2015 IEP.              This final IEP proposed the

same mix of classes, but extended C.D.'s school day to allow for

speech and language therapy as well as career preparation services.

C.D.'s parents rejected this IEP, and C.D. attended Learning Prep

for the 2014-2015 school year.

               In 2014, C.D.'s parents filed a complaint with the BSEA

seeking reimbursement for C.D.'s tuition at Learning Prep.                    To

qualify for reimbursement, the parents had to show that Natick's

IEPs for 2012-2013, 2013-2014, and 2014-2015 "had not made a free

appropriate       public       education   available."   2      See   20   U.S.C.

§ 1412(a)(10)(C)(ii).           After a hearing in May 2015, a BSEA Hearing



       2  The transition planning and transition assessment
requirements are procedural. Only certain procedural flaws, such
as those that result in the denial of a FAPE or "a deprivation of
educational benefits," are actionable under the IDEA. 20 U.S.C.
§ 1415(f)(3)(E)(ii); see also, e.g., R.E. v. N.Y.C. Dep't of Educ.,
694 F.3d 167, 195 (2d Cir. 2012) (applying this harmless error
principle to a claimed violation of the transition requirements).


                                       - 9 -
Officer   denied    the   parents'    request       for   reimbursement.     The

Hearing   Officer     concluded      that     the    IEPs    were   "reasonably

calculated   to    provide   [C.D.]    with    a    free    appropriate    public

education in the least restrictive environment."               And the Hearing

Officer found that the facts and testimony presented did not

support the parents' arguments that the transition assessments and

plans were inadequate.3

           C.D.'s parents sought review of the BSEA's decision in

federal district court.       The district court denied the parents'

motion for summary judgment and their supplemental motion for

summary judgment.     See C.D. I, 2017 WL 3122654, at *26; C.D. II,

2018 WL 3510291, at *4.       Giving "due weight" to the decision of

the BSEA, C.D. I, 2017 WL 3122654, at *15, the district court made

three relevant rulings.      First, because Endrew F. had been decided

while the parents' motion for summary judgment was pending, the

district court verified that the Hearing Officer had applied a

FAPE standard consistent with Endrew F. 4                  Id. at *16 ("[T]he

standard articulated in Endrew F. is not materially different from

the standard set forth in" the First Circuit's prior cases and

"applied by the hearing officer.").             Second, the district court


     3    The Hearing Officer also rejected other arguments not
presented on appeal.
     4    The district court first remanded in part to the BSEA
for the Hearing Officer to confirm that she had applied a standard
consistent with Endrew F.


                                     - 10 -
found it "unclear" whether the BSEA's decision had followed the

First Circuit's prior cases on the LRE mandate.                       Id. at *19.     And

so the district court remanded to the BSEA to determine whether

the 2012-2013 and 2013-2014 IEPs, which proposed to place C.D. in

the ACCESS Program for her academic courses, had provided a FAPE

in the LRE.         After the BSEA responded with a clarification order,

the district court concluded that "based on the preponderance of

the evidence, the BSEA hearing officer appropriately found that

the district balanced the benefits of mainstreaming against the

restrictions            associated   with      the    [ACCESS]   classes,      and   that

the . . . IEPs were reasonably calculated to provide a FAPE in the

least       restrictive        environment      possible."       C.D.    II,   2018 WL
3510291, at *4.            Third, the district court agreed with the BSEA

that       the   2012-2013,      2013-2014,      and    the   final   2014-2015 5 IEPs

complied         with    the   IDEA's    transition      planning      and   assessment

requirements.            C.D. I, 2017 WL 3122654, at *19, *21.

                                              III.

                 C.D.'s parents now argue that the district court applied

the wrong legal standards.               They say first that Endrew F. defined

"progress          appropriate"         as     "appropriately         ambitious"      and

"challenging" so that the district court was required to ask, in



       5  The district court held that any challenges to the
initial 2014-2015 IEP were mooted by that IEP's replacement with
the final 2014-2015 IEP. C.D. I, 2017 WL 3122654, at *21.


                                             - 11 -
evaluating whether a FAPE was offered, whether the IEPs contained

sufficiently "challenging objectives."         Endrew F., 137 S. Ct. at

1000.   Next, the parents urge us to adopt, and contend that the

district court should have applied, a multi-part test from Daniel

R.R. v. State Board of Education, 874 F.2d 1036 (5th Cir. 1989),

to evaluate whether the IEPs placed C.D. in an overly restrictive

environment.     Finally, C.D.'s parents argue that the district

court ignored the plain language of the IDEA's transition planning

and assessment requirements.

          Our review of the district court on these legal issues

is de novo.    See Johnson v. Bos. Pub. Sch., 906 F.3d 182, 191 (1st

Cir. 2018).    We hold that the district court properly applied this

circuit's standards and that those standards are consistent with

Endrew F. and with the IDEA.     The parents also raise alternative

arguments that the district court erred in applying law to fact,

and we review these fact-dominated rulings deferentially.              Id.

(quoting Doe v. Cape Elizabeth Sch. Dist., 832 F.3d 69, 76 (1st

Cir. 2016)).    Finding no errors, we affirm.

                                  A.

          Until      Endrew     F.,      the     Supreme      Court    had

"declined . . . to    endorse   any    one   standard   for   determining"

whether the services offered in a student's IEP amounted to a FAPE.

Endrew F., 137 S. Ct. at 993.         This circuit, along with several

others, said that to offer a FAPE, an IEP must be "individually


                                - 12 -
designed"   and   "reasonably   calculated   to    confer    a   meaningful

educational benefit."     D.B., 675 F.3d at 34-35 (citing D.S. v.

Bayonne Bd. of Educ., 602 F.3d 553, 557 (3d Cir. 2010), then citing

D.F. ex rel. N.F. v. Ramapo Cent. Sch. Dist., 430 F.3d 595, 598

(2d Cir. 2005), and then citing Deal v. Hamilton Cty. Bd. of Educ.,

392 F.3d 840, 862 (6th Cir. 2004)).      After Endrew F., this court

confirmed, in Johnson v. Boston Public Schools, 906 F.3d 182 (1st

Cir. 2018), that this "meaningful educational benefit" standard

for evaluating whether an IEP offers a FAPE "comports" with the

standard "dictated by Endrew F."6     Id. at 194-95.

            C.D.'s parents say that our Johnson decision restricted

its view to Endrew F.'s language about "progress appropriate in

light of the child's circumstances," Endrew F., 137 S. Ct. at 1001,

and that we have yet to examine language in Endrew F. about

"ambitious" and "challenging" goals, id. at 1000.           On the parents'

reading, after Endrew F., courts must ask not only whether an IEP

offers meaningful    educational progress,        but also, separately,

whether the IEP's objectives are ambitious and challenging.




     6    Other circuits that use a "meaningful benefit" standard
have held the same. See L.H. v. Hamilton Cty. Dep't of Educ., 900
F.3d 779, 792 n.5 (6th Cir. 2018); Mr. P. v. W. Hartford Bd. of
Educ., 885 F.3d 735, 757 (2d Cir.), cert. denied sub nom. Mr. P.
v. W. Hartford Bd. of Educ., 139 S. Ct. 322 (2018); K.D. ex rel.
Dunn v. Downingtown Area Sch. Dist., 904 F.3d 248, 254 (3d Cir.
2018).


                                - 13 -
            The parents misread Endrew F., which did not construe

the FAPE standard as two independent tests.                  That decision's core

holding was that the "merely more than de minimis" educational

benefit standard that had been used by the appellate court to

evaluate Endrew's IEPs was insufficiently "demanding."                        Id. at

1000-01; see also id. at 997 (quoting Endrew F. ex rel. Joseph F.

v. Douglas Cty. Sch. Dist. RE-1, 798 F.3d 1329, 1338 (10th Cir.

2015)).     Endrew F. defined a FAPE -- "an educational program

reasonably      calculated    to   enable       a    child     to    make    progress

appropriate     in   light    of   the   child's      circumstances,"         id.    at

1001 -- in contrast to this rejected, "de minimis" standard.                        It

was in this context that the Supreme Court employed the terms

"ambitious" and "challenging."           The Court explained that, for many

children     with    disabilities        integrated          into     "the    regular

classroom," an "appropriately ambitious" goal is "advancement from

grade to grade."        Id.   at 1000.        And the Court stated that, for

those    "not   fully    integrated      in    the   regular        classroom,"     the

particular "goals may differ, but every child should have the

chance to meet challenging objectives."               Id.     In short, Endrew F.

used terms like "demanding," "challenging," and "ambitious" to

define     "progress      appropriate         in     light     of      the    child's

circumstances," not to announce a separate dimension of the FAPE

requirement.      Id. at 1000-01; cf. R.F. v. Cecil Cty. Pub. Sch.,




                                     - 14 -
919 F.3d 237, 252 (4th Cir. 2019) (defining adequate progress and

"challenging objectives" under Endrew F.).

                  Under     both     Endrew     F.    and    our   precedent,      a     court

evaluating whether an IEP offers a FAPE must determine whether the

IEP was reasonably calculated to confer a meaningful educational

benefit in light of the child's circumstances.                          See Johnson, 906
F.3d at 195; cf. K.D. ex rel. Dunn v. Downingtown Area Sch. Dist.,

904 F.3d 248, 256 (3d Cir. 2018) (equating meaningful progress and

challenging           objectives).            Depending      on    context,     determining

whether          an   IEP    is    reasonably      calculated      to   offer    meaningful

progress may or may not require a sub-inquiry into how challenging

the plan is.           Here, the district court did just what Endrew F. and

Johnson require in affirming the BSEA's conclusion that the 2012-

2013 and 2013-2014 IEPs offered a FAPE.7                           See C.D. I, 2017 WL
3122654, at *16 (describing the standard applied by the BSEA);

C.D.       II,    2018 WL 3510291,    at     *4   (affirming    the     BSEA's   FAPE

conclusion).

                  The district court also did not err in applying that

standard to the facts in the record.                        The parents maintain that

C.D. would not have made appropriate progress in the ACCESS

Program, but the district court reasonably concluded that the


       7  C.D.'s parents argue that, in evaluating the 2012-2013
and 2013-2014 IEPs, the BSEA misapplied the First Circuit's FAPE
standard by omitting the word "meaningful" from its analysis. But
the BSEA did not overlook that operative word.


                                              - 15 -
record supported the BSEA's finding that C.D., given her diagnosed

intellectual disability and serious language deficits, could be

expected to make meaningful progress in the ACCESS program and

general education electives.   See C.D. II, 2018 WL 3510291, at *3-

4.

                                 B.

          C.D.'s parents argue next that the 2012-2013 and 2013-

2014 IEPs violated the LRE mandate by proposing to place C.D. in

the ACCESS Program, which the parents view as overly restrictive.

They urge us to adopt, and argue that the district court should

have applied, the multi-step test from the Fifth Circuit's decision

in Daniel R.R. to evaluate this claim.8   See 874 F.2d at 1048-50.

We reject both arguments.   Instead, we affirm the district court,

which properly relied on our decision in Roland M. in ruling that

the IEPs did not violate the LRE mandate.

          Courts that use the Daniel R.R. methodology evaluate

compliance with the LRE mandate in two steps, asking first "whether

education in the regular classroom, with the use of supplementary



     8    Natick and the BSEA argue that C.D.'s parents waived
their argument based on Daniel R.R. by neglecting to "set forth
[its] multifactor test" before the district court. But we deem
sufficient the parents' reliance on Daniel R.R. in the district
court; the parents' motions cited to and the district court quoted
from Daniel R.R. See C.D. II, 2018 WL 3510291, at *3; see also
Rivera-Gomez v. de Castro, 843 F.2d 631, 635 (1st Cir. 1988)
(finding no waiver where " the district court was not left . . . to
ferret out an evanescent needle from an outsized paper haystack").


                               - 16 -
aids and services, can be achieved satisfactorily," and, if the

child cannot be educated in the regular classroom, asking second

"whether the school has mainstreamed the child to the maximum

extent   appropriate."     Id.   at    1048.     In    answering   the    first

question, Daniel R.R. instructs courts to consider whether the

district has made reasonable efforts to accommodate the child in

a regular classroom; the benefits, both academic and non-academic,

available to the child in a regular class compared to the benefits,

both academic and non-academic, available in a more restricted

class; and the effects of inclusion on other children in the

regular classroom.    Id. at 1048-49; see also Oberti by Oberti v.

Bd. of Educ., 995 F.2d 1204, 1217-18 (3d Cir. 1993).

           The   parents   frame      their    claim    as   presenting     the

following question, which they say is one of first impression in

this circuit:    When does a school's decision to educate a child

with disabilities in a setting other than the regular classroom

violate the IDEA's LRE mandate?             Several other circuits, the

parents observe,     have used     the Daniel R.R.        test to evaluate

parents' claims that their children should be mainstreamed.9               See



     9    The Fourth and Eighth Circuits have applied the Sixth
Circuit's test from Roncker v. Walter, 700 F.2d 1058 (6th Cir.
1983), which asks "whether the services which make . . . [an
alternative] placement superior could be feasibly provided in a
non-segregated setting." Id. at 1063; see also DeVries v. Fairfax
Cty. Sch. Bd., 882 F.2d 876, 878-79 (4th Cir. 1989); A.W. v. Nw.
R–1 Sch. Dist., 813 F.2d 158, 163 (8th Cir. 1987).


                                   - 17 -
Oberti, 995 F.2d at 1216-17; T.M., 752 F.3d at 161-62;       L.B. ex

rel. K.B. v. Nebo Sch. Dist., 379 F.3d 966, 976-77 (10th Cir.

2004); Sacramento City Unified Sch. Dist. v. Rachel H. ex rel.

Holland, 14 F.3d 1398, 1400-01 (9th Cir. 1994).         The parents'

premise is incorrect.     There is no ground for distinguishing our

prior cases, like Roland M., involving parents who sought a more

restrictive placement than the one proposed in the IEP.10      Those

cases and this one in fact present the same question:        Did the

IEP's proposed placement violate the IDEA's LRE mandate?

             The text of § 1412(a)(5)(A) and prior precedent provide

the guidance we need to evaluate whether Natick complied with the

LRE mandate here.    In eschewing the Daniel R.R. test because "[t]he

Act itself provides enough of a framework," we join the Seventh

Circuit.     See Beth B. v. Van Clay, 282 F.3d 493, 499 (7th Cir.

2002) (declining to adopt the Daniel R.R. test).

             C.D.'s parents argue that the Daniel R.R. test adds

needed "complexity" to the statute's terms.       But determining an

appropriate placement for a disabled child is already a complex

task.     It is one that "involves choices among educational policies

and theories -- choices which courts, relatively speaking, are


     10   See, e.g., C.G. ex rel. A.S. v. Five Town Cmty. Sch.
Dist., 513 F.3d 279, 287 (1st Cir. 2008) (holding that the district
court "supportably concluded" that public school day placement
rather than residential placement requested by parents was least
restrictive environment appropriate); Roland M., 910 F.2d at 993;
Abrahamson v. Hershman, 701 F.2d 223, 229-30 (1st Cir. 1983).


                                - 18 -
poorly equipped to make."    Roland M., 910 F.2d at 992; see also

C.G. ex rel. A.S. v. Five Town Cmty. Sch. Dist., 513 F.3d 279, 289

(1st Cir. 2008) (acknowledging "the truism that courts should

recognize the expertise of educators with respect to the efficacy

of educational programs").   That is why the IDEA "vests" state and

school "officials with responsibility for" choosing a child's

placement.   Endrew F., 137 S. Ct. at 1001.    And it is why courts

owe respect and   deference to the expert decisions of        school

officials and state administrative boards.    See Lessard v. Wilton-

Lyndenborough Coop. Sch. Dist. (Lessard II), 592 F.3d 267, 270

(1st Cir. 2010) ("The standard of review is thus deferential to

the educational authorities, who have 'primary responsibility for

formulating the education to be accorded a handicapped child, and

for choosing the educational method most suitable to the child's

needs.'" (quoting Rowley, 458 U.S. at 207)).     There is no need to

add complexity to the LRE mandate in the form of Daniel R.R.'s

judicial gloss, and every reason not to do so.

          We proceed to review the district court's decision under

§ 1412(a)(5)(A) and our cases interpreting it.      Again, the IDEA

mandates, at § 1412(a)(5)(A):

          To the maximum extent appropriate, children
          with disabilities . . . are educated with
          children who are not disabled, and special
          classes, separate schooling, or other removal
          of children with disabilities from the regular
          educational environment occurs only when the
          nature or severity of the disability of a


                                - 19 -
               child is such that education in regular
               classes with the use of supplementary aids and
               services cannot be achieved satisfactorily.

20    U.S.C.       § 1412(a)(5)(A).         Our       cases    have    "weighed"    this

preference for mainstreaming "in concert with the" FAPE mandate.

Roland M., 910 F.2d at 992-93.                 The two requirements "operate in

tandem       to      create   a    continuum"          of     possible       educational

environments, each offering a different mix of benefits (and costs)

for   a     student's    academic,     as      well    as     social   and   emotional,

progress.11        Id.    For schools, complying with the two mandates

means evaluating potential placements' "marginal benefits" and

costs and choosing a placement that strikes an appropriate balance

between      the     restrictiveness      of    the    placement       and   educational

progress.         Id.; see also Amann v. Stow Sch. Sys., 982 F.2d 644,

650 (1st Cir. 1992) (per curiam) (phrasing the question as whether

the "IEP 'reasonably calculated' the balance between academic

progress and" restrictiveness).

               The    district    court     correctly         identified     this   legal

framework.         Quoting Roland M., the district court explained that

"'[m]ainstreaming may not be ignored, even to fulfill substantive

educational criteria.'            Rather, the benefits to be gained from



       11 We have recognized that educating students with
disabilities with their nondisabled peers can have benefits for
disabled students' social and communication skills. See Lenn v.
Portland Sch. Comm., 998 F.2d 1083, 1090 & n.7 (1st Cir. 1993)
(citing Oberti, 995 F.2d at 1216-17).


                                       - 20 -
mainstreaming must be weighed against the educational improvements

that could be attained in a more restrictive (that is, non-

mainstream) environment." 12       C.D. II,    2018 WL 3510291, at *3

(internal citation omitted) (quoting Roland M., 910 F.2d at 993)).

           The parents argue, again relying on applications of

Daniel R.R., that the district court erred in failing to ask

whether C.D. could have been educated in the regular classroom

considering "the whole range of supplemental aids and services."

Oberti, 995 F.2d at 1216.      The record belies this contention.         The

district   court   here   verified   that    Natick   and   the    BSEA   had

considered "the nature and severity" of C.D.'s disability as well

as the impact of "supplementary aids and services."               20 U.S.C.

§ 1412(a)(5)(A).     It noted that the BSEA and Natick had both

examined   three   potential     placements:   the    regular     classroom,

replacement classes, and the ACCESS Program.            C.D. II, 2018 WL
3510291, at *3.      Then the district court found that evidence

supported the BSEA's and Natick's conclusion that the ACCESS

Program    was     appropriate     because     of     C.D.'s      particular

disability -- an "intellectual disability in conjunction with




     12   The parents argue that the district court "erred where
it did not even articulate the need to balance non-academic
benefits   against  the   putative  academic   advantages  of   a
substantially separate classroom."      But the district court
properly understood the balancing inquiry outlined in Roland M.


                                  - 21 -
weaknesses in receptive and expressive language."13                       Id. (internal

quotation marks omitted).

             We see no error in the district court's appropriately

deferential analysis.             As we have emphasized, the IDEA vests state

and local educational officials, not federal courts, with the

primary responsibility to make placement decisions consistent with

§ 1412(a)(5)(A).

                                             C.

             C.D.'s      parents     next     argue      that     the   district   court

ignored the plain language of the IDEA in affirming the BSEA's

ruling     that    the     IEPs    complied       with    the   statute's    transition

provision.        Not so.

             We have previously held that the IDEA "does not require

a stand-alone transition plan."                   Lessard v. Wilton Lyndeborough

Coop. Sch. Dist. (Lessard I), 518 F.3d 18, 24 (1st Cir. 2008).

Nor   does   the     statute       require    that       the    underlying   transition

assessments        take      a     particular        form.          See      20    U.S.C.

§ 1414(d)(1)(A)(i)(VIII).             Indeed, there is no restriction on the

means of gathering information about a student's interests or

abilities that may be relevant to the development of postsecondary

transition        goals.      See,    e.g.,       Mass.    Dep't    of    Elementary    &


      13  C.D.'s parents' dispute of a related factual finding
made by the BSEA in its initial ruling on the LRE issue is
misplaced. The district court ultimately reviewed the facts as
clarified by the BSEA.


                                        - 22 -
Secondary     Educ.,     Transitional        Assessment        in     the   Secondary

Transition Planning Process, Technical Advisory SPED 2014-4, at 1-

3 (Apr. 9, 2014) (declining to adopt 'a restrictive approach which

might seem to imply the required use of highly specialized formal

assessments for each student").

            The      district    court    did     not    err   in    articulating   or

applying    these      transition      requirements.            It    discussed     the

statute's assessment and planning dimensions, it cited repeatedly

to Massachusetts' guidance implementing the federal provision, and

it   relied     on     case     law   correctly         applying     the    transition

requirement.         See C.D. I, 2017 WL 3122654, at *19, *21 (citing

Sebastian M. v. King Philip Reg'l Sch. Dist., 774 F. Supp. 2d 393,

407 (D. Mass. 2011), aff'd, 685 F.3d 79 (1st Cir. 2012)).

            The district court then reasonably applied those rules

in affirming the BSEA's ruling.            The IEPs stated grade-appropriate

goals and services designed to prepare C.D. for the post-secondary

transition.14        See Lessard I, 518 F.3d at 25; see also, e.g.,



     14   Specifically, C.D.'s 2012-2013 IEP stated that C.D.'s
parents hoped she would receive a high school diploma and
vocational training.    The IEP outlined educational goals and
services that would have helped C.D. make progress toward that
diploma, and it also provided for vocational services from the
school's learning center. The 2013-2014 IEP was similar, and it
added opportunities to meet with the school's guidance counselor
and career specialist to discuss post-secondary plans. The final
2014-2015 IEP further proposed educational and vocational services
and set out specific goals related to job readiness, job coaching,
and independent living.


                                         - 23 -
Rodrigues v. Fort Lee Bd. of Educ., 458 F. App'x 124, 128 (3d Cir.

2011) (finding adequate an IEP that listed a transition goal and

noted available services).       And the 2012-2013 and 2013-2014 plans

reflected    and   were    developed    based    on   a   transition-specific

discussion    at     the   2012-2013    IEP     meeting   and     on   extensive

educational    and    psychological     evaluations       done    of   C.D.   and

provided to Natick as part of the IEP development process.                    The

final 2014-2015 IEP reflected and was based on assessments like

these as well as a formal transition assessment.                 All three IEPs

contained "appropriate measurable postsecondary goals based upon

age appropriate assessments."     20 U.S.C. § 1414(d)(1)(A)(i)(VIII)(aa).

                                       IV.

            Affirmed.




                                   - 24 -